Title: To James Madison from John Gavino, 8 January 1805 (Abstract)
From: Gavino, John
To: Madison, James


8 January 1805, Gibraltar. “I am deprived the honor of any of your Commands since my last Respects of 15t. Ulto. The John Adams having calld here in her way home with Comodor Prible on board will be the bearer of this.

“Our Port still shutt was to have been opend last Monday as had no new Cases of the fever, for some days, but two taking place the end of last Week they deferrd it.
“The Brig Dispatch of Boston from said Place for Leghorn with sundry Goods was brought in here by a British frigate some days ago for Examination, the Cargo being Consignd to the house of Fellipe of Leghorn, and having an Italian Gentleman passenger on board of the Name, & Son to the Gentleman at Leghorn is the motive of detention.
“On account the Warr with Spain Several Troops arrive in the Spanish Camp, & last night 12 Gun Boats at Alguesiras, they taulk of attacking this Place and I suppose the next Manifesto of the King of Spain will be declaring this Port in a state of Blocade by said Boats—about 14 Sail of Spanish ships now detaind here, Several wth: Valuable Cargos, & about one Million of Dollars in Specie.”
